Citation Nr: 1750351	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-32 577			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis. 
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.

In September 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

Based on the Veteran's written statements and testimony at a hearing before a Decision Review Officer in November 2012, the Veteran is seeking increased benefits for his service-connected tooth number 8.  That claim has not been addressed by the RO, and so it is REFERRED to the RO for appropriate action. 

Since the last adjudication of the appeal by the RO, the Veteran has submitted additional evidence, including treatment notes and nexus opinions, but did not waive Agency of Original Jurisdiction (AOJ) consideration of the evidence.  He has also requested another hearing before a Decision Review Officer (DRO), sitting at the RO.  He had a DRO hearing in November 2012.  However, as the Board herein grants the Veteran's claim of entitlement to service connection for sleep apnea, the Board concludes that no prejudice results from the Board not taking further steps regarding AOJ review of the new evidence or scheduling a DRO hearing.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

Sleep apnea is a result of his service-connected chronic sinusitis.
CONCLUSIONS OF LAW

The criteria for service connection for sleep apnea, as secondary to service-connected chronic sinusitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As the Board's decision herein to grant the claims of entitlement to service connection for bilateral hearing loss and tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. Â§Â§ 5102, 5103, 5103A, 5107) (West 2014) and the implementing regulations.

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. Â§ 3.310 (a) 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310 (b).

The Veteran contends that he has sleep apnea as a result of military service, or in the alternative, that is caused or aggravated by his service-connected chronic sinusitis.  Current treatment notes reveal a diagnosis of obstructive sleep apnea.  

Service treatment records reveal that the Veteran had episodes of shortness of breath, nocturnal awakening, and insomnia in February 1976.  There was no diagnosis of sleep apnea, and no other similar complaints in service treatment records.

He has been afforded two VA examinations with regard to his claim, and he has also submitted two private opinions.  A January 2017 VA examiner discussed in detail the physical mechanism of sleep apnea.  The examiner then noted that the Veteran only had one episode of insomnia in his service treatment records and no incidence of daytime somnolence, fatigue, or snoring, which are the hallmarks of sleep apnea.  The examiner then acknowledged the Veteran's reports of snoring in service, but indicated that the snoring is not alone indicative of sleep apnea as there is a disorder of primary snoring.  The examiner then noted that the year of a sleep study that led to the sleep apnea diagnosis, the Veteran was morbidly obese.  For these reasons, the examiner concluded that the Veteran's sleep apnea was less likely as not caused by or incurred during service. 

The examiner also provided an opinion on the question of secondary service connection, stating that there is no causal connection between sinusitis, deviated septum, or hiatal hernia and obstructive sleep apnea and that the muscles that cause the closing of the airway in sleep apnea are well below the sinuses.  The examiner further stated that the medical literature does not support sinusitis aggravating sleep apnea, but does support obesity as a cause or aggravating factor for sleep apnea.  Thus, the examiner concluded that it less likely as not the Veteran's claimed was caused by his service-connected hiatal hernia, deviated nasal septum or chronic sinusitis.

In contrast, there is a March 2013 letter from Dr. DLD that noted the Veteran's February 1976 insomnia, irritability, shortness of breath, and nocturnal awakening and that the Veteran had a long history of sleep apnea dating back to the military.  Dr. DLD stated that the Veteran's sleep apnea has been very clearly documented over the years.  Therefore, he opined that it is more likely than not that the Veteran had sleep apnea during his time serving in the military. 

The Veteran also submitted an opinion in October 2017 from Dr. RJS, who opined that it is his opinion that it is most likely that the obstructive sleep apnea is associated with or related to service-connected nasal obstruction and sinusitis.  In support of this opinion, Dr. RJS points to several pieces of medical literature related to the nose and sinusitis' role in sleep apnea.  

Finally, there is a VA opinion from August 2009 that states that Veteran's sleep apnea is less likely as not caused by or a result of chronic sinusitis.  However, the rationale for the opinion was that the Veteran's obesity is most likely the contributing factor (more than 50 percent), while also stating that the narrowing of nasal airways may contribute to the development of sleep apnea, but that it was less than 50 percent contribution.  

Upon consideration of the above, the Board finds that it is at least as likely as not that the Veteran's sleep apnea is a result of his service-connected chronic sinusitis.  In secondary service connection, the service-connected disability need not be the sole cause of the claimed disability.  There needs to only be a causal relationship.  In this case, both Dr. RJS and the August 2009 VA examiner offer opinions that indicate that the Veteran's chronic sinusitis is an associated or contributing factor to his obstructive sleep apnea.    

Only the January 2017 VA opinion contradicts these opinions, and while that opinion has a complete rationale, the examiner did not discuss the medical literature noted by Dr. RJS, and the Board does not find that opinion more persuasive than the opinion of Dr. RJS or that of the August 2009 VA examiner.  

Similarly, the Board does not determine that the March 2013 opinion from Dr. DLD has at least as much probative value as the January 2017 VA opinion as to direct service connection.  Dr. DLD bases the positive nexus on a review of multiple records, but states that the Veteran's sleep apnea has been clearly well documented over the years and indicates that it began in service, but does not discuss the fact that the Veteran did not undergo a sleep study until 2007, almost 30 years after service.  Therefore, the Board concludes that a preponderance of the competent and probative evidence is against a finding that the Veteran's sleep apnea is a result of his military service directly. 

In light of the above, the Board finds that it is at least as likely as not that the Veteran's sleep apnea is a result of his service-connected chronic sinusitis.  The claim of entitlement to service connection for sleep apnea is granted. 


ORDER

Entitlement to service connection for sleep apnea is granted as secondary to service-connected chronic sinusitis. 


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


